BARFIELD, Judge.
Appellant pled guilty to violation of probation, and the trial court sentenced him to a prison term followed by a term of probation with credit for 130 days of time served. On appeal, he asserts that the trial court failed to give him full credit for time served. Specifically, he states, and the record supports, that he spent 47 days in jail in 1987 for a violation of probation and, upon release from custody, the trial court reinstated the original probation order. The present offense occurred in 1988. The record is unclear whether the 130-day calculation included the 47 days spent in jail in 1987. Therefore, we reverse and remand with directions that the trial court recalculate the amount of confinement credit in this case and include the 47 days served in 1987.
REVERSE and REMAND for recalculation of confinement credit.
BOOTH and WIGGINTON, JJ., concur.